Tesco Corporation Reports Q4 2009 and 2009 Results For Immediate Release Trading Symbol: “TESO” on NASDAQ February 25, 2010 Houston, TexasTesco Corporation (“TESCO” or the “Company”) today reported a net loss for the quarter ended December 31, 2009 of $9.0 million, or $0.24 per diluted share. This compares to net income of $9.7 million, or $0.26 per diluted share, for the fourth quarter of 2008, and net income of $0.4 million, or $0.01 per diluted share, for the third quarter of 2009. The current quarter includes pre-tax charges of $14.4 million in non-cash inventory adjustments, $1.8 million for the impairment of fixed assets held for sale, $2.6 million for litigation reserve costs and $0.5 million in severance costs.Partially offsetting these charges is a $1.3 million gain on the sale of a facility in Canada.Without these items, the Company would have reported net income of $3.2 million, or $0.08 per diluted share, for the fourth quarter of Revenue was $85.3 million for the quarter ended December 31, 2009, compared to revenue of $139.4 million for the comparable period in 2008 and $72.6 million for the third quarter of 2009. Summary of Results (a) (in millions of U.S. $, except per share amounts) U.S. GAAP—Unaudited Quarter 4 Quarter 3 Year Ended December 31 2009 2008 2009 2009 2008 (restated) Revenue $ 85.3 $ 139.4 $ 72.6 $ 356.5 $ 534.9 Operating (Loss) Income $ (13.9 ) $ 17.1 $ 2.4 $ (14.8 ) $ 74.8 Net (Loss) Income $ (9.0 ) $ 9.7 $ 0.4 $ (5.3 ) $ 49.9 (Loss) Earnings per Share (diluted) $ (0.24 ) $ 0.26 $ 0.01 $ (0.14 ) $ 1.32 Adjusted EBITDA (b) (as defined) $ 12.9 $ 27.5 $ 10.5 $ 42.4 $ 114.5 (a) Adjusted. See Explanatory Note on page 6 (b) See explanation of Non-GAAP measure on page 8 1 Commentary Julio Quintana, TESCO’s Chief Executive Officer, commented “2009 was a difficult year for our industry, particularly in North America. However, TESCO weathered the storm and continued to strengthen our Company and our balance sheet.
